451 F.2d 560
David BAYLESS et al., Plaintiffs-Appellants,v.Floyd MARTINE et al., Defendants-Appellees.
No. 71-1580.
United States Court of Appeals,Fifth Circuit.
July 12, 1971.

Mark Levbarg, Brooks Holman, Austin, Tex., for plaintiffs-appellants.
James C. McCoy, Asst. Atty. Gen., W. O. Shultz, Asst. Atty. Gen., Austin, Tex., Ernest Morgan, San Marcos, Tex., Edward Clark, Austin, Tex., for defendants-appellees.
ON SUGGESTION FOR HEARING EN BANC
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.

ORDER:

1
No Judge in regular active service on the Court having requested that the Court be polled on hearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Hearing En Banc is denied.